 

Exhibit 10.9

 

Director Fee Arrangements in 2015

 

Each director of MutualFirst Financial, Inc. (the “Company”) also is a director
of MutualBank. In 2015, each non-employee director received an annual fee of
$31,500 for serving on MutualBank’s Board of Directors as well as a Board
meeting fee of $200 per meeting attended. In addition to this annual fee, Wilbur
R. Davis received a $6,000 annual fee for serving as Chairman of the Board of
Directors, Linn Crull received a $5,000 annual fee for serving as Chairman of
the Audit Committee, Jerry McVicker received a $3,000 annual fee for serving as
Chairman of the Compensation Committee and Jon Kintner received a $3,000 annual
fee for serving as Chairman of the Trust Management Committee. Directors are not
compensated for their service on the Company’s Board of Directors.

 

MutualBank maintains deferred compensation arrangements with some directors that
previously allowed them to defer all or a portion of their Board fees in order
to receive income when they are no longer active directors. Previously deferred
amounts earn interest at the rate of 10 percent per year.

 

 

